Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the component advancer as recited in the allowed claims.  For example, Smith et al. (US 2011/0210156) disclose the component advancer as made of record in the Office action mailed May 16th 2019 - which makes obvious limiting a number of trigger pulls within a time interval.  However, Smith et al. fail to disclose that the component is a lead.  The prior art of record fails to make obvious this missing feature in Smith et al.   Upon further review of Applicant’s specification it has been determined that support for the limitation “wherein the delivery system is configured to limit a number of trigger pulls within a time interval” is given by Figure 18, paragraph 0193, and paragraph 0206 (see pre-grant publication US 2016/0067479).  Specifically, it is found that only a computer-controlled embodiment of this limitation is supported; noting that a specific disclosure of an algorithm or programming code would not be required for support.  Figure 18 and its associated written description discloses that the actuators (1814), which would comprise the claimed trigger, can be controlled by the computing device (1802).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771